








DEBENTURE AGREEMENT







THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS.  THE
SECURITIES ARE SUBJECT TO RESTRICTIONS OF TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
 ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




FACE AMOUNT

$250,000

PRICE

$250,000

DEBENTURE NUMBER

May 2007-101

ISSUANCE DATE

May 7, 2007

MATURITY DATE

November 7, 2007







     FOR VALUE RECEIVED, Genesis BioVentures, Inc., a New York corporation (the
"Company"), hereby promises to pay EFUND SMALL CAP FUND II, LP (the "Holder") by
November 2, 207 (the "Maturity Date"), the principal amount of Two Hundred Fifty
Thousand Dollars ($250,000)U.S., and to pay interest and redemption on the
principal amount hereof, and any accrued penalties, in such amounts, at such
times and on such terms and conditions as are specified herein.




 Article 1     Interest




The Company shall pay a twelve percent (12%) annual coupon on the unpaid Face
Amount of this Debenture (this "Debenture") at such times and in such amounts as
determined by the Holder.  The Holder shall have the right to request interest
payments on the Face Amount anytime after closing and each month thereafter.
 The Holder shall submit to the Company a notice requesting a payment in the
amount equal to the interest accruing for that month on the balance of the
Debenture.  The Interest shall be compounded daily.




     Any monies paid to the Holder in excess of the interest due when paid shall
be credited toward the Redemption of the Face Amount of the Debenture.




Article 2     Method of Payment




Section 2.1     Cash Payments




If requested by the Holder, the Company will make amortizing payments to the
Holder (a "Payment," or collectively, the "Payments") on a monthly basis on the
first business day of each month while there is an outstanding balance on the
Debenture, in an amount to be determined by the Holder and the Company based on
the Company's then current financial position.  ("Payment Amount" or
collectively, the "Payment Amounts").  In no event, shall the Payment be less
than the Interest accruing on the outstanding balance of the Debenture.




     Section 2.2     Conversion Payments








Page 1 of 12







--------------------------------------------------------------------------------

     The Holder, at its sole option, shall be entitled to either i) request a
Payment from the Company in the amounts set forth in Section 2.1, above; or, ii)
the Holder may elect to convert a portion of the Debenture pursuant to Article
3, below, in an amount equal to or greater than the Payment Amount.   In the
event the Holder is unable to convert that portion of the debenture equal to the
Payment Amount during a calendar month, the Company shall make a Payment in cash
in an amount equal to the difference between the amount converted by the Holder
and the Payment Amount due for that month.




Nothing contained in this Article 2 shall limit the amount the Holder can elect
to convert during a calendar month except as defined in Section 3.2 (i), below.




     All Payments made under Article 2, shall be applied toward the Redemption
Amount as outlined in Article 14, herein.




     Section 2.3 No Penalty for Prepayment.




The Company may make additional payments toward Redemption ("Prepayment")
without any penalties.




Section 2.4 Accelerated Repayments in the Event of a Subsequent Financing by a
Third Party.




If, at any time after Closing, the Company receives financing from a third party
(excluding the Holder), the Company is required to pay to the Holder 100% of the
proceeds raised from the third party in excess of an aggregate amount of
$750,000 (the “Threshold Amount") until such time as the Face Amount of the
Debenture has been paid in full.  The Threshold Amount shall also pertain to any
assets sold, transferred or disposed of by the Company.  The Company agrees to
pay one hundred percent (100%) of any proceeds raised by the Company over the
Threshold Amount toward the accelerated repayment of the Debenture with Interest
until such time as the Face Amount of the Debenture has been paid in full.  The
accelerated Repayment shall be made to the Holder upon the Company's receipt of
the financing. Failure to do so will result in an Event of Default as set forth
herein.




Article 3     Conversion




     Section 3.1     Conversion Privilege




     (a)     The Holder of this Debenture shall have the right to convert any
and all amounts owing under this Debenture into shares of Common Stock at any
time following the Closing Date and which is before the close of business on the
Maturity Date, except as set forth in Section 3.2(c) below.  The number of
shares of Common Stock issuable upon the conversion of this Debenture is
determined pursuant to Section 3.2 and rounding the result to the nearest whole
share.




     (b)     This Debenture may not be converted, whether in whole or in part,
except in accordance with this Article 3.




     (c)     In the event all or any portion of this Debenture  remains
outstanding on the Maturity Date, the unconverted portion of such Debenture will
automatically be converted into shares of Common Stock on such date in the
manner set forth in Section 3.2.




     Section 3.2     Conversion Procedure




     (a)     Conversion Procedures.  The unpaid Face Amount of and accrued
interest on this Debenture may be converted, in whole or in part, at any time
following the Closing Date.  Such conversion shall be effectuated by the Holder
sending to the Company a facsimile or electronic mail version of the signed
Notice of Conversion which evidences the Holder's intention to convert the
Debenture indicated.  The date on which the Notice of Conversion is delivered
("Conversion Date") shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronic mail of the signed Notice of
Conversion.  Notwithstanding the above, any Notice of Conversion received by
5:00 P.M. EST, shall be deemed to have been received the previous business day,
with receipt being via a confirmation of time of facsimile of the Holder.








Page 2 of 12







--------------------------------------------------------------------------------

     (b)     Common Stock to be issued.     Upon the Holder's conversion of any
Debenture, the Company shall issue the number of shares of Common Stock equal to
the Conversion.  If,  at the time of conversion, the Registration Statement has
been  declared  effective, the Company shall instruct its transfer agent to
issue stock  certificates without restrictive legend (other than a legend
referring to the  registration  statement  and prospectus delivery requires) or
stop transfer instructions.  If at the time of Holder's conversion, the
Registration Statement has not been declared effective, the Company shall
instruct the transfer agent to issue the certificates with an appropriate
legend.  The Company shall act as Registrar  and  shall  maintain  an
 appropriate ledger containing the necessary information  with  respect  to
 each  Debenture.  The  Company  warrants that no instructions, other than these
instructions, have been given or will be given to the  transfer  agent and that
the Common Stock shall otherwise be freely resold, except  as  may  be
 otherwise  set  forth  herein.




(c)     Conversion Price.  Holder is entitled to convert the unpaid Face Amount
of this Debenture, plus accrued interest and penalties, any time following a
Closing Date, at the lesser of (i) 75% of the lowest closing bid price of the
Common Stock for the fifteen trading day period prior to a Conversion; or, (ii)
at eight cents ($.08).  The lower of (i) or (ii) being referred to as a
"Conversion Price".  No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded up, as the case may be, to the nearest whole share.  The Holder shall
retain all rights of conversions during any partial trading days.




     (d)     Maximum Interest.  Nothing contained in this Debenture shall be
deemed to establish or require the Company to pay interest to the Holder at a
rate in excess of the maximum rate permitted by governing law.  In the event
that the rate of interest required to be paid exceeds the maximum rate permitted
by governing law, the rate of interest required to be paid there under shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess, if so ordered, shall be credited on any remaining balances due to
the Holder with reasonable promptness by the Holder to the Company.  In the
event this Section 3.2 (d) applies, the Parties agree that the terms of this
Debenture remain in full force and effect except as is necessary to make the
interest rate comply with applicable law.




     (e)     Opinion Letter.  It shall be the Company's responsibility to take
all necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required.  The person or entity in
whose name the certificate of Common Stock is to be registered shall be treated
as a shareholder of record on and after the conversion date. Upon surrender of
any Debentures that are to be converted in part, the Company shall issue to the
Holder a new Debenture equal to the unconverted amount, if so requested in
writing by Holder.




     (f)     Delivery of Shares.  Within three (3) business days after receipt
of the documentation referred to above in Section 3.2(a), the Company shall
deliver a certificate, in accordance with Section 3.2(c) for the number of
shares of Common Stock issuable upon the conversion.  In the event the Company
does not make delivery of the Common Stock, as instructed by Holder, within
three (3) business days after the Conversion Date, the Company shall pay to
Holder in cash, as liquidated damages, an additional three percent (3%) per day
of the dollar value of the Debentures being converted.




     If the failure of the Company to issue the Common Stock pursuant to this
Section 3.2 (f) is due to the unavailability of authorized shares of Common
Stock, the provisions of this Section 3.2 (f) shall not apply, but instead the
provisions of Section 3.2 (k) shall apply.




              The Company shall make any payments required under this Section
3.2(f) in immediately available funds within three (3) business days from the
date the Common Stock is fully delivered.  Nothing herein shall limit the
Holder's right to pursue actual damages or cancel the conversion for the
Company's failure to issue and deliver Common Stock to the Holder within three
(3) business days after the Conversion Date.




     The Company shall at all times reserve (or make alternative written
arrangements for reservation or contribution of shares) and have available all
Common Stock necessary to meet conversion of the Debentures by Holder of the
entire amount of Debentures then outstanding.  If, at any time, the Holder
submits a Notice of Conversion and the Company does not have sufficient
authorized but unissued shares of Common Stock (or alternative shares of Common
Stock as may be contributed by Stockholders) available to effect, in full, a
conversion of the Debentures (a





Page 3 of 12







--------------------------------------------------------------------------------

"Conversion Default", the date of such default being referred to herein as the
"Conversion Default Date"), the Company shall issue to the Holder all of the
shares of Common Stock which are available.  Any Convertible Debentures or any
portion thereof, which cannot be converted due to the Company’s lack of
sufficient authorized common stock (the "Unconverted Debentures"), may be deemed
null and void upon written notice sent by the Holder to the Company.  The
Company shall provide notice of such Conversion Default ("Notice of Conversion
Default") to the Holder, by facsimile, within one (1) business days of such
default.




     In the event of Conversion Default, the Company will pay to the Holder the
amount of (N/365) x (.48) x the initial issuance price of the outstanding and/or
tendered but not converted Debentures held by each Holder where N = the number
of days from the Conversion Default Date to the date that the Company authorizes
a sufficient number of shares of Common Stock to effect conversion of all
remaining Debentures (the "Authorization Date").  The Company shall send notice
to Holder of outstanding Debenture that additional shares of Common Stock have
been authorized; stating the Authorization Date and the amount of Holder's
accrued Conversion Default  Payments ("Authorization Notice").  The accrued
Conversion Default shall  be  paid in cash or shall be convertible into Common
Stock at the Conversion  Rate, upon written notice sent by the Holder to the
Company, as follows:   (i) in the event the Holder elects to take such payment
in cash, cash  payment shall be made to the Holder within five (5) business
days, or (ii) in the event Holder elects to take such payment in stock, the
Holder may convert at the conversion rate set forth in the first sentence of
this  paragraph within five (5) business days until the expiration of the
conversion period.




     The Company acknowledges that its failure to maintain a sufficient number
of authorized but unissued shares of Common Stock to effect in full a conversion
of the Debenture will cause the Holder to suffer irreparable harm, and those
damages will be difficult to ascertain.  Accordingly, the parties agree that it
is appropriate to include in this Agreement a provision for liquidated damages.




The parties acknowledge and agree that the liquidated damages provision set
forth in this section represents the parties' good faith effort to quantify such
damages and, as such, agree that the form and amount of such liquidated damages
are reasonable and will not constitute a penalty.  The payment of liquidated
damages shall not relieve the Company from its obligations to deliver the Common
Stock pursuant to the terms of this Debenture.  Nothing herein shall limit the
Holder’s right to pursue actual damages for the Company's failure to maintain a
sufficient number of authorized shares of Common Stock.




     If,  by the third (3rd) business day after the Conversion Date, any portion
of the shares of the Convertible Debentures have not been delivered to the
Holder and the Holder purchases, in an open market transaction or otherwise,
shares of Common Stock (the "Covering Shares") necessary to make delivery of
shares which would have been delivered if the full amount of the shares to be
converted and delivered to the Holder, then the Company shall pay to the Holder,
in addition to any other  amounts due to Holder pursuant to this Convertible
Debenture, and not  in lieu thereof, the Buy-In Adjustment Amount (as defined
below).  The "Buy  In  Adjustment Amount" is the amount equal to the excess, if
any, of (x) the Holder's total purchase price (including brokerage commissions,
if any) for  the Covering Shares over (y) the net proceeds (after brokerage
commissions, if any) received by the Holder from the sale of the Sold Shares.




The Company shall pay the Buy-In Adjustment Amount to the Holder in immediately
available funds within five (5) business days of written demand by the Holder.
By way of illustration and not in limitation of the foregoing, if the Holder
purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Company will be required to pay to the Holder will be $1,000.




     (g)     Prospectus and Other Documents. The Company shall furnish to Holder
such number of prospectuses and other documents incidental to the registration
of the shares of Common Stock underlying the Debentures, including any amendment
of or supplements thereto.  Any filings submitted via EDGAR will constitute
fulfillment of the Company’s obligation under this Section.




     (h)     Limitation on Issuance of Shares. If the Company's Common Stock
becomes listed on the Nasdaq SmallCap Market after the issuance of the
Debenture, the Company may be limited in the number of shares of





Page 4 of 12







--------------------------------------------------------------------------------

Common Stock it may issue by virtue of (A) the number of authorized shares or
(B) the applicable rules and regulations of the principal securities market on
which the Common Stock is listed or traded, including, but not necessarily
limited to, NASDAQ Rule 4310(c)(25)(H)(i) or Rule 4460(i)(1), as may be
applicable (collectively, the  "Cap Regulations").  Without limiting the other
provisions thereof; (i) the Company will take all steps reasonably necessary to
be in a position to issue shares of Common Stock on conversion of the Debentures
without violating the Cap Regulations and (ii)  if, despite taking such steps,
the Company still cannot issue such shares  of Common Stock without violating
the Cap Regulations, the Holder cannot convert as result of the Cap Regulations
(each such Debenture, an "Unconverted  Debenture") shall have the right to elect
either of the following remedies: (x) if permitted by the Cap Regulations,
require the Company to issue shares of Common Stock in accordance with the
Holder's Notice of Conversion at a conversion purchase price equal to the
average of the closing bid price per share of Common Stock for any five (5)
consecutive Trading Days (subject to certain equitable adjustments for certain
events occurring during such period) during the sixty (60) Trading Days
immediately preceding the Conversion Date; or(y) require the Company to redeem
each Unconverted Debenture for an amount (the "Redemption Amount"), payable in
cash, equal to the sum of (i) one hundred thirty-three percent (133%) of the
principal of an Unconverted Debenture, plus (ii) any accrued but unpaid interest
and penalties thereon through and including the date on which the Redemption
Amount is paid to the holder (the "Redemption Date").




     The Holder of an Unconverted Debenture may elect one of the above remedies
with respect to a portion of such Unconverted Debenture and the other remedy
with respect to other portions of the Unconverted Debenture.  The Debenture
shall contain provisions substantially consistent with the above terms, with
such additional provisions as may be consented to by the Holder.  The provisions
of this section are not intended to limit the scope of the provisions otherwise
included in the Debenture.




     (i)     Limitation on Amount of Conversion and Ownership. Notwithstanding
anything to the contrary in  this Debenture, in no event shall the Holder be
entitled to convert that amount of Debenture, and in no event shall the Company
permit that amount of conversion, into that number of shares, which when added
to the sum of the number of shares of Common Stock beneficially owned, (as such
term is defined under Section 13(d) and Rule 13d-3 of the Securities Exchange
Act of 1934, as may be amended, (the "1934 Act")), by the Holder, would exceed
4.99% of the number of shares of Common Stock outstanding on the Conversion
Date, as determined in accordance with Rule 13d-1(j) of the 1934 Act. In the
event that the number of shares of Common Stock outstanding as determined in
accordance with Section 13(d) of the 1934 Act is different on any Conversion
Date than it was on the Closing Date, then the number of shares of Common Stock
outstanding on such Conversion Date shall govern for purposes of determining
whether the Holder would be acquiring beneficial ownership of more than 4.99% of
the number of shares of Common Stock outstanding on such Conversion Date.




     (j)     Legend.  The Holder acknowledges that each certificate representing
the Debentures, and the Common Stock unless registered pursuant to the
Registration Rights Agreement, shall be stamped or otherwise imprinted with a
legend substantially in the following form:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION  FROM REGISTRATION UNDER SUCH ACT.




     (k)  Prior to conversion of the Debenture, if at any time the conversion of
all the Debentures and exercise of all the Warrants outstanding would result in
an insufficient number of authorized shares of Common Stock being available to
cover all the conversions, then in such event, the Company will move to call and
hold a shareholder's meeting or have shareholder action with written consent of
the proper number of shareholders within thirty (30) days of such event, or such
greater period of time if statutorily required or reasonably necessary in
regards to standard brokerage house and/or SEC requirements and/or procedures,
for the purpose of authorizing additional shares of Common Stock to facilitate
the conversions.   In such an event management of the Company shall recommend to
all shareholders to vote their shares in favor of increasing the authorized
number of shares of Common Stock.





Page 5 of 12







--------------------------------------------------------------------------------

Management of the Company shall vote all of its shares of Common Stock in favor
of increasing the number of shares of authorized Common Stock to an amount equal
to three hundred percent (300%) of the balance on the Debenture.  The Company
represents and warrants that under no circumstances will it deny or prevent the
Holder's right to convert the Debentures as permitted under the terms of this
Agreement or the Registration Rights Agreement.  Nothing in this Section shall
limit the obligation of the Company to make the payments set forth in this
Section 3.  The Holder, at his option, may request the company to authorize and
issue additional shares if the Holder feels it is necessary for conversions in
the future. In the event the Company's shareholder's meeting does not result in
the necessary authorization, the Company shall redeem the outstanding Debentures
for an amount equal to the sum of the principal of the outstanding Debentures
plus accrued interest thereon multiplied by 133%.




     Section 3.3     Fractional Shares.  The Company shall not issue fractional
shares of Common Stock, or scrip representing fractions of such shares, upon the
conversion of this Debenture.  Instead, the Company shall round up or down, as
the case may be, to the nearest whole share.




     Section 3.4     Taxes on Conversion.  The Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issue of shares
of Common Stock upon the conversion of this Debenture.  However, the Holder
shall pay any such tax which is due because the shares are issued in a name
other than its name.




     Section 3.5     Company to Reserve Stock.  The Company shall reserve the
number of shares of Common Stock required pursuant to and upon the terms set
forth in the Subscription Agreement to permit the conversion of this Debenture.
All  shares of Common Stock which may be issued upon the conversion hereof shall
upon issuance by the Company be validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issuance thereof.




     Section 3.6     Restrictions on Sale.  This Debenture has not been
registered under the Securities Act of 1933, as amended (the "Act") and is being
issued under Section 4(2) of the Act and Rule 506 of Regulation D promulgated
under the Act.  This Debenture and the Common Stock issuable upon the conversion
thereof may only be sold pursuant to registration or under an exemption from the
Act.




     Section 3.7     Stock Splits, Combinations and Dividends.  If the shares of
Common  Stock are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock in shares
of  Common  Stock, the Conversion Price shall be proportionately reduced in case
of subdivision of shares or stock dividend or proportionately increased in the
case of combination of shares, in each such case, by the ratio of the total
number of shares of Common Stock outstanding immediately after such event bears
to the total number of shares of Common Stock outstanding immediately prior to
such event.




Article 4     Mergers




     The Company shall not consolidate or merge into, or transfer any or all of
its assets to, any person, unless such person assumes in writing the obligations
of the Company under this Debenture and immediately after such transaction no
Event of Default exists.  Any reference herein to the Company shall refer to
such surviving or transferee corporation and the obligations of the Company
shall terminate only upon such written assumption of the Company's obligation.
The Company shall make notice to the Holder simultaneously with the
dissemination of a Merger to the public markets.




Article 5 Security




     Intentionally Left Blank




Article 6     Defaults and Remedies




     Section 6.1     Events of Default.  An "Event of Default" occurs if any one
of the following occurs:








Page 6 of 12







--------------------------------------------------------------------------------

     (a)  the Company does not make the Payment of the principal, interest or
other sum due under this Debenture by the Holder's conversion into Common Stock,
within five (5) business days of the Maturity Date, upon redemption, Conversion
Date or otherwise described herein; or,




     (b)  The Company does not make a Payment in cash for a period of three (3)
business days when due as described in this Agreement; or,




     (c)  any  f the Company's representations or warranties contained in   this
Debenture were false when made or the Company fails to comply with any of its
other agreements and such failure continues for a period of  five (5) business
days; or,




     (d)  The Company pursuant to or within the meaning of any Bankruptcy Law:
 (i) commences a voluntary case; (ii) consents to the entry of an order for
relief against it in an involuntary case; (iii) consents to the appointment of a
Custodian (as hereinafter defined) of it or for all or substantially all of its
property  or (iv) makes a general assignment for the benefit of its creditors or
(v) a court of competent jurisdiction  enters an order or decree under any
Bankruptcy Law that:  (A) is for relief against the Company in an involuntary
case; (B) appoints a Custodian of the Company or for all or substantially all of
its property or (C) orders the liquidation of the Company, and the order or
decree remains unstayed and in effect for sixty (60) calendar days; or,




     (e)  the Company's Common Stock is suspended or no is longer listed on any
recognized exchange including electronic over-the-counter bulletin  board
("Principal Market") for more than three (3) consecutive Trading Days. Failure
to comply with the requirements for continued listing on a Principal Market for
a period of five (5) trading days; or notification from a Principal Market that
the Company is not  in compliance with the conditions for such continued listing
on such Principal Market; or,




     (f)  The Company breaches any covenant or condition of this Agreement, and
such breach, if subject to cure, continues for a period of five (5) business
days.




     Section 6.2     Remedies.  In the Event of Default, the Holder may elect to
secure a portion of the Company's assets in Pledged Collateral (as defined in
the Security Agreement).  The Holder may also elect to garnish Revenue from the
Company in an amount that will repay the Holder on the schedules outlined in
this Agreement.




     In the Event of Default, as outlined in this Agreement, the Holder can
exercise its right to increase the Face Amount of the Debenture by ten percent
(10%) as an initial penalty, and an additional ten percent (10%) for each
subsequent Event of Default under this Agreement.  In addition, the Holder may
elect to increase the Face Amount by two and one-half percent (2.5%) per month
(pro-rata for partial periods) paid as a penalty for liquated damages
("Liquidated Damages").  The Liquated Damages will be compounded daily.  It is
the intention and acknowledgement of both parties that the Liquidated Damages
not be deemed as interest under the terms of this Agreement.




     The Company agrees that the date of consideration for the Debenture shall
remain the Issuance Date stated herein.  The Company shall provide an opinion
letter from counsel within two (2) business days of written request by the
Holder stating that the date of consideration for the Debenture is the Issuance
Date and submission of proper Rule 144, promulgated under the Securities Act of
1933, support documentation consisting of Form 144, a broker's representation
letter and a seller's representation letter.  In the event the Company does not
deliver the opinion letter within two business days, the Default Conversion
Price shall immediately decrease by two percent (2%) for each business day an
opinion letter fails to be delivered.  In the event that counsel to the Company
fails or refuses to render an opinion as required to issue the Shares in
accordance with this paragraph (either with or without restrictive legends, as
applicable), then the Company irrevocably and expressly authorizes counsel to
the Holder to render such opinion and shall authorize the Transfer Agent to
accept and to rely on such opinion for the purposes of issuing the Shares.  Any
costs incurred by Holder for such opinion letter shall be added to the Face
Amount of the Debenture.




     Section 6.3

Acceleration.  If an Event of Default occurs, the Holder hereof by notice to the
Company may declare the remaining principal amount of this Debenture, together
with all accrued interest, penalties and any liquidated damages, to be due and
payable.





Page 7 of 12







--------------------------------------------------------------------------------




     Section 6.4     Seniority.  No indebtedness of the Company is issued after
this Debenture shall be senior to this Debenture in right of payment, whether
with respect to interest, damages or upon liquidation or dissolution or
otherwise.




     Section 6.5     Cost of Collections.  If an Event of Default occurs, the
Company shall pay the Holder hereof reasonable costs of collection, including
reasonable attorney’s fees.




Article 7     Registered Debentures




Section 7.1     Record Ownership.  The Company, or its attorney, shall maintain
a register of the Holder of the Debentures (the "Register") showing their names
and addresses and the serial numbers and principal amounts of Debentures issued
to them.  The Register may be maintained in electronic, magnetic or other
computerized form.  The Company may treat the person named as the Holder of this
Debenture in the Register as the sole owner of this Debenture.   The Holder of
this  Debenture is the person exclusively  entitled to receive payments of
interest on this Debenture, receive  notifications with respect to this
Debenture, convert it into Common Stock and otherwise exercise all of the rights
and powers as the absolute  owner hereof.




     Worn or Lost Debentures.  If this Debenture becomes worn, defaced or
mutilated but is still substantially intact and recognizable, the Company or its
agent may issue a new Debenture in lieu hereof upon its surrender.   Where the
Holder of this Debenture claims that the Debenture has been lost, destroyed or
wrongfully taken, the Company shall issue a new Debenture in place of the
Debenture if the Holder so requests by written notice  to the Company.




Article 8     Notice.




     Any notices, consents, waivers or other communications required  or
permitted to be given under the terms of this Debenture must be in writing and
will be deemed to have been delivered (i) upon receipt,  when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day  after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:




If to the Company:

Douglas Lane, CEO

Genesis BioVentures, Inc.

10940 Wilshire Blvd.

Los Angeles, CA 90024

Telephone:  (310) 443-4102

Facsimile:  (310) 443-4103




If to the Investor:




Barrett Evans

EFund Capital Management

211 E. Ocean Blvd., Suite 218

Long Beach, CA 90802

Telephone:  562-983-0660

Facsimile:  310-861-1033




     Each party shall provide five (5) business days prior notice to the other
party of any change in address, phone number or facsimile number.




Article 9 Times








Page 8 of 12







--------------------------------------------------------------------------------

     Where this Note authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a holiday on
which the United States Stock Markets ("US Markets")are closed ("Holiday"), such
payment shall be made or condition or obligation performed on the last business
day preceding such Saturday, Sunday or Holiday.  A "business day" shall mean a
day on which the US Markets are open for a full day or half day of trading.




Article 10     Assignment




     This Debenture and the obligation hereunder shall not be assignable by the
Company.  The Holder may assign this Debenture to another holder.




Article 11     Rules of Construction.




     In this Debenture, unless the context otherwise requires, words in the
singular number include the plural, and in the plural include the singular, and
words of the masculine gender include the feminine and the neuter, and when the
sense so indicates, words of the neuter gender may refer to any gender.  The
numbers and titles of sections contained in the Debenture are inserted for
convenience of reference only, and they neither form a part of this Debenture
nor are they to be used in the construction or interpretation hereof.  Wherever,
in this Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture.




Article 12     Governing Law




     The validity, terms, performance and enforcement of this Debenture shall be
governed and construed by the provisions hereof and in accordance with the laws
of the State of California applicable to agreements that are negotiated,
executed, delivered and performed solely in the State of California.




Article 13     Disputes under Agreement




     All disputes arising under this agreement shall be governed by and
interpreted in accordance with the laws of the State of California, without
regard to principles of conflict of laws.  The parties to this agreement will
submit all disputes arising under this agreement to arbitration in Los Angeles,
California before a single arbitrator of the American Arbitration Association
("AAA").  The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the State of California.  No party to
this agreement will challenge the jurisdiction or venue provisions as provided
in this section.   Nothing in this section shall limit the Holder's right to
obtain an injunction for a breach of this Agreement from a court of law.




Article 14 Redemption




     The Holder shall have the right to be redeemed from the Debenture, in whole
or in part, at a price equal to one hundred and twenty percent (120%) of the
outstanding  principal amount of the Debenture, including accrued interest (and
penalties if applicable).  Any Payments, as defined in Article 2 above, shall
apply to the Redemption Amount.




Article 15     Use of Proceeds




     For general corporate purposes and working capital.    




Article 16     Reserved







Article 17     Waiver








Page 9 of 12







--------------------------------------------------------------------------------

The Holder’s delay or failure at any time or times hereafter to require strict
performance by the Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any  Event  of  Default  shall  not  waive or affect any other Event of Default,
whether  such Event of Default is prior or subsequent thereto and whether of the
same  or a different type. None of the undertakings, agreements and covenants of
the  Company  contained  in  this  Agreement,  and no Event of Default, shall be
deemed  to  have  been  waived by the Holder, nor may this Agreement be amended,
changed  or  modified,  unless such waiver, amendment, change or modification is
evidenced  by an instrument in writing specifying such waiver, amendment, change
or  modification  and  signed  by  the  Holder.




Article 18     Integration




This  Debenture  is  the FINAL AGREEMENT between the Company and the Holder with
respect  to  the  terms  and conditions set forth herein, and, the terms of this
Debenture  may  not  be  contradicted  by evidence of prior, contemporaneous, or
subsequent  oral  agreements of the Parties.  The execution and delivery of this
Debenture shall not alter the prior written agreements between the Company and
the Holder.




Article 19     Failure to Meet Obligations




           The  Company  acknowledges that its failure to timely meet any of its
obligations  hereunder,  including,  but without limitations, its obligations to
make  Payments,  deliver  shares  and,  as  necessary,  to register and maintain
sufficient  number  of  Shares, will cause the Holder to suffer irreparable harm
and,  that  the  actual  damage  to  the  Holder will be difficult to ascertain.
 Accordingly, the parties agree that it is appropriate to include in this
Debenture a provision for liquidated damages.  The parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties' good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable and do not constitute
a penalty.  The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Debenture.




Article 20     Registration




     The Company shall file a registration statement with the SEC, within 30
 days following the signing of this Debenture ("Filing Date"), covering the
Debenture.  The number of shares of Stock registered shall be equivalent to the
sum of:  1) the Face Amount divided by the Conversion Price. The Company agrees
that if such registration statement has not been submitted to the SEC by the
Filing Date, the Conversion Price will initially drop ten percent (10%) and an
additional ten percent (10%) for every fifteen (15) day period thereafter the
Company fails to file the Registration Statement.  The Company additionally
agrees that if the Filing Date exceeds 30 days or the date the registration
statement is declared effective (the "Effective Date") exceeds 90 days from the
Filing Date ("Penalty Date" collectively the "Penalty Dates"), a penalty of two
percent (2%) per month, of the Face Amount of the Debenture, shall accrue for
each month the Filing Date and/or the Effective Date exceeds the Penalty Date,
pro-rated for partial periods.  The Company agrees not to include any other
registration to this statement without the Investor’s consent.




Article 21     Incentive Shares




     As an inducement for this investment the Company shall issue to the Holder
or its designee Five Hundred Thousand (500,000) shares.


























Page 10 of 12







--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has duly executed this Debenture as of the
date first written above and duly authorized to sign on behalf of:







GENESIS BIOVENTURES, INC.
















By: /s/ Douglas Lane

Name:  Douglas Lane

Title:  Chief Executive Officer













EFUND SMALL CAP FUND II, L.P.

BY ITS GENERAL PARTNER EFUND

CAPITAL MANAGEMENT, LLC.
















By: /s/ Barrett Evans

Name:  Barrett Evans

Title:  A Managing Member





Page 11 of 12







--------------------------------------------------------------------------------

Exhibit A







NOTICE OF CONVERSION




(To be executed by the Registered Owner in order to Convert Debenture)




TO:

Genesis BioVenures, Inc.







The undersigned hereby irrevocably elects, as of ________________, to convert
$________________ of its convertible debenture (the "Debenture") into Common
Stock of Genesis BioVentures, Inc., (the "Company") according to the conditions
set forth in the Debenture issued by the Company.




Date of Conversion________________________________________________




Applicable Conversion Price________________________________________




Number of Debentures Issuable upon this Conversion_______________________




Name (Print) EFUND SMALL CAP FUND II, LP




Address 2111 E. Ocean Blvd., Suite 218, Long Beach, CA 90802




Phone 562-983-0660

Fax 310-861-1033













                    By: _______________________________________




                                   Barrett Evans





Page 12 of 12





